On Rehearing
By the Court,
Sanders, J.:
We granted a rehearing in this cause for the purpose of giving further consideration to the point raised in opposition to the conclusion reached.
Appellant insists that as the appeal was taken upon the judgment roll alone, and the errors sought to be reviewed being made a part of the record on appeal from the judgment, as. required by section 11 of Statutes of 1915, p. 164, it became and was the duty of the court to review all errors that appear on the face of the judgment roll. Upon further consideration, we are entirely satisfied that the opinion furnishes a full and complete answer to this proposition. By adhering to the express mandate of the statute (Rev. Laws, 5328), we complied with the law. Certainly no more substantial reason could be given for our action. Williams v. Rice, 13 Nev. 235. The appeal was taken upon the judgment roll alone. The court, therefore, certainly acquired jurisdiction of the appeal. It probably would have been more regular to have affirmed the judgment than to have dismissed the appeal; but, in the view we take of the judgment roll, the order of. dismissal amounts to an affirmance of the judgment.
The only errors appearing on the face of the judgment .roll, other than those enumerated in section 5328, *12Revised Laws, are directed to the court’s sustaining the challenge of the defendant to certain prospective jurors, Hotchkiss and Perow, upon the ground of implied bias. After reading the exhaustive voir dire examination of these gentlemen, we are in no position to say that the court erred in permitting them to remain in the j ury box.
The judgment must be affirmed.
It is so ordered.